Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a notice of allowance in response to communication dated 10/22/2020.
Claims 1-4, 7-14, 16-19, 22, 24-26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with the 103 arguments. The combination of references do not render the claims as obvious, in particular “…parsing digital data representing a body of the email message, wherein the body of the email message includes a plurality of email addresses associated with prospective meeting attendees, one or more messages previously sent between the prospective meeting attendees, and a set of tokens including one or more words inserted at the user device before the email message is received from the user device, wherein the set of tokens specifies one or more conditions for scheduling information or a meeting with the prospective meeting attendees; based on the parsing, determining that a prospective meeting attendee who is not associated with the email addresses should be included in the meeting based on a tone of the email message and a position of the prospective meeting attendee who is not associated with the email addresses; based further on the parsing, extracting the email addresses from the email message; determining whether the email addresses are associated with multiple organizations; if it is determined that the email addresses are associated with the multiple organizations, automatically sending a response to the email message including a scheduling link that, when selected, provides the scheduling information for a first group of the prospective meeting attendees who are associated with a first group of the email addresses associated with a first organization and the prospective meeting attendee who is not associated with the email addresses; and if it is determined that the email addresses are not associated with the multiple organizations, automatically prompting the meeting to be scheduled on respective calendars2Amendment in Response to Office Action Mailed October 16, 2020Application No. 15/892,748 associated with the prospective meeting attendees and on a calendar associated with the prospective meeting attendee who is not associated with the email addresses” The most notable prior art of record is to Naef, US-20100146058-A1. Naef discloses parsing digital data containing email messages. Naef does not disclose the limitations as recited. The second notable prior art of record is Hosabettu, US-20160019485-A1. Hosabettu discloses multiple organizations.  Hosabettu does not render the limitations obvious. The third notable prior art of record is Tong, US-20150281295-A1. Tong discloses prospective attendees not associated with the email addresses. Tong does not render the limitations obvious. The fourth notable prior art of record is Gillum, US-20070288575-A1. Gillum discloses plurality of email address. Gillum does not render the limitations obvious. Naef, Hosabettu, Tong and Gillum fail to disclose the claims as amended. None of the prior art of record remedies the deficiencies found in Naef, Hosabettu, Tong and Gillum. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AKOSUA KYEREME-TUAH/Primary Examiner, Art Unit 3623                                                                                                                                                                                         	
February 25, 2021